1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                              ***
6    FERRIL J. VOLPICELLI,                           Case No. 3:17-cv-00690-MMD-WGC
7                                     Petitioner,                   ORDER
            v.
8
     WARDEN BAKER, et al.,
9
                                  Respondents.
10

11         Respondents’ motion for enlargement of time (ECF No. 41) is granted.

12   Respondents will have until August 8, 2019, to file a response to Petitioner’s motion for

13   reconsideration.

14         DATED THIS 26th day of July 2019.

15

16                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28
